On order of the Court, the application for leave to appeal the March 15, 2018 judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals judgment affirming the Clare Circuit Court's exercise of jurisdiction over the respondent-mother's minor children, SLB and JWC, and we VACATE the Clare Circuit Court's February 17, 2017 order of adjudication and March 15, 2017 order of disposition as they pertain to SLB and JWC. There is no independent basis to conclude that SLB or JWC come within the statutory requirements of MCL 712A.2(b). See In re Brock , 442 Mich. 101, 108-109, 499 N.W.2d 752 (1993). And the petitioner did not present a theory of anticipatory neglect to the jury or to the Court of Appeals. See In re LaFlure , 48 Mich.App. 377, 392, 210 N.W.2d 482 (1973). In all other respects, leave to appeal is DENIED as to respondent's minor children SLB and JWC, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We direct the Clerk to schedule oral argument on the application as it relates to the respondent's minor child, OTC. MCR 7.305(H)(1).
The respondent shall file a supplemental brief within 42 days of the date of this order addressing whether the Clare Circuit Court properly exercised jurisdiction over OTC. In addition to the brief, the respondent shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers as required by MCR 7.312(B)(1). The petitioner shall file a supplemental brief within 21 days of being served with the respondent's brief. The petitioner shall also electronically file an appendix, or in the alternative, stipulate to the use of the appendix filed by the respondent. A reply, if any, must be filed by the respondent within 14 days of being served with the petitioner's brief. The parties should not submit mere restatements of their application papers.
The Youth Law Center and the Children's Law and Family Law Sections of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.